           Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 1 of 54




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

      JANE DOE 1
                                                      Civil Action No.
                    Plaintiff,                        1:19-cv-03840
      v.

      RED ROOF INNS, INC., et al.                     JURY TRIAL DEMANDED,
                    Defendants.                       Pursuant to Fed. R. Civ. P. 38


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS TO DISMISS
          AND MOTIONS FOR JUDGMENT ON THE PLEADINGS

           Movants are in the hotel business. Hotels promise to welcome guests with soft

beds, free breakfast, and convenient amenities. Plaintiff enjoyed none of these when

she was trafficked out of Movants’ hotels—sold to as many as 20 buyers a day for

commercial sex. Movants did more than look the other way, they facilitated her

trafficking and they profited from the rental of every room in which she was

trafficked. Plaintiff seeks to recover under the Trafficking Victims Protection

Reauthorization Act, Georgia RICO, and negligence.

                                  STATEMENT OF FACTS1

           Atlanta’s sex trafficking epidemic is not new. Beginning more than two

decades ago, a nationwide effort commenced to name, recognize, and raise awareness


1Unless otherwise noted, pin citations to record refer to the page number affixed in
the Court’s CM/ECF heading and not to the numbers appearing in document footers.
#3011368v1
                                              1
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 2 of 54




of the evils of sex trafficking. That effort resulted in the passage of the Trafficking

Victims Protection Act in 2000. Doc. 87 ¶ 78. Atlanta, ranked by the FBI as one of

the worst cities for child sex trafficking, id. ¶ 80, has one of the largest and most

profitable illegal sex trafficking economies in the country. Id. ¶ 79. In 2007,

Atlanta’s sex trafficking economy was worth $290 million annually, and traffickers

reported average weekly earnings of roughly $33,000. Id. Years before Jane Doe 1

was trafficked, Defendants knew or should have known of the widespread national

epidemic of hotel sex trafficking and Atlanta’s well-publicized reputation as the

country’s “epicenter for human trafficking.” Id. ¶ 81.

        Indeed, hotel sex trafficking is the most common sex trafficking venture in

Atlanta. Id. ¶ 5. Without the complicity of hotels, where illicit sexual encounters

are taken off the street and cloaked in the anonymity of a hotel’s customers, the sex

trafficking industry would be significantly disrupted. Id. ¶ 83. A 2012 study found

that 63 percent of trafficking incidents occurred in hotels. Id. ¶ 84. Even attorneys

for the hotel industry estimated and reported to industry representatives that eight

out of ten human trafficking arrests occur in or around hotels. Id. ¶ 85.

        Recognizing the pervasiveness of sex trafficking in the hospitality industry,

End Child Prostitution and Trafficking (ECPAT-USA) launched the Tourism Child-

Protection Code of Conduct (the “Code”) in the United States in 2004. The Code is

well-known in the hospitality industry and identifies six steps companies can take to

#3011368v1
                                            2
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 3 of 54




prevent sex trafficking. Id. ¶ 89. And in 2010, the Department of Homeland

Security (“DHS”) launched the Blue Campaign to fight human trafficking. As part of

that campaign, DHS published warning signs that indicate the presence of human

trafficking at hotels. According to DHS, hotel staff, including housekeeping, room

service, maintenance, front desk, and security, can and should be vigilant in

observing indicia of human trafficking on hotel premises. Id. ¶ 91.

        Instead of heeding this advice or following these suggestions, Defendants

chose to facilitate—or at minimum, ignore—sex trafficking in order to obtain the

revenue and profits that flowed from it. Id. ¶ 93. A significant percentage of the

revenue generated in Atlanta’s sex trafficking economy is funneled directly to hotels

via the daily rental of the hotel rooms needed to harbor, exploit, and sell victims,

including Jane Doe 1. Id. ¶ 87.

                   Specific Facts Relating to Individual Hotels2

I.      Red Roof Inn (Smyrna)3


2
  In the interest of efficiency for the Court and the parties, Plaintiff has grouped
relevant facts for each location for which there is a pending motion to which Plaintiff
has not yet responded and identified the moving Defendants against whom counts
are alleged for conduct at that location.
3 “Red Roof Inn (Smyrna)” refers to the Red Roof Inn located at 2200 Corporate

Plaza, Smyrna, Georgia, 30080. Doc. 87 ¶ 17. Plaintiff has alleged claims against
four Defendants related to her trafficking at the Red Roof Inn (Smyrna)—Varahi
Hotel LLC (“Varahi-RRI”), FMW RRI NC, LLC, Westmont Hospitality Group, Inc.
(“Westmont”), and Red Roof Inns, Inc. (“Red Roof Inn”). Together, the Amended
Complaint defines these parties as the “Red Roof (Smyrna) Defendants.” Doc. 87
¶ 17. Only Varahi-RRI, which moved for judgment on the pleadings, see Doc. 214,
#3011368v1
                                           3
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 4 of 54




        For years, Varahi-RRI, FMW RRI NC, LLC, Westmont and Red Roof Inn,

profited from a sex trafficking venture operating out of the Red Roof Inn (Smyrna).

Plaintiff was trafficked at the hotel during roughly 20 separate stays between 2011

and 2016. Doc. 87 ¶¶ 2, 8–9, 111. The sex trafficking venture at the Red Roof

(Smyrna) was open and obvious. A sign prominently displayed at the front desk

read “NO REFUNDS AFTER 15 MINUTES.” Id. ¶ 124. Guests frequently

commented on this policy and other problems at the Red Roof (Smyrna) in publicly

available on-line reviews, referring to the hotel as a “drug and prostitute

headquarters.” Id. ¶¶ 129–33. Law enforcement described how the hotel “location is

known for problems with drugs and prostitution.” Id. ¶ 141. As part of the sex

trafficking venture, hotel employees often placed Plaintiff and other trafficking

victims in rooms near the back of the building and acted as “lookouts” for traffickers

to warn of police presence. Id. ¶¶ 112, 119–23.

        Red Roof Inn (Smyrna) Defendants ignored well-established and readily

observable indicators of sex trafficking, such as trash cans filled with condoms,

frequent requests for towels, and the absence of personal items in Plaintiff’s

possession. Id. ¶¶ 114–15. Not only did the Red Roof Inn (Smyrna) ignore its own

policy to enter a room every three days (often failing to enter Plaintiff’s room for



has a motion before the Court.
#3011368v1
                                            4
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 5 of 54




weeks at a time), but they ignored foot traffic indicative of sex trafficking, with as

many as 20 men a day visiting Plaintiff’s room for short periods of time. Id. ¶ 117.

The sheer number of male patrons visiting not only Plaintiff, but the one to five

other victims (each with 10-20 buyers per day), all being trafficked out of the Red

Roof Inn (Smyrna) leaves any deniability implausible. Id. ¶ 118.

        This sex trafficking venture extended to management and owners as well. Id.

¶ 107. Along with Varahi-RRI, FMW RRI NC, LLC, Westmont and Red Roof Inn

among other things, managed, supervised, and controlled the operation of the Red

Roof Inn (Smyrna). Id. ¶¶ 17, 107. The sex trafficking venture at the Red Roof Inn

(Smyrna) was not an abstract problem—Red Roof Inn’s president and CEO, and its

General Counsel were specifically notified that a known sex trafficker, listed on

Georgia’s sex offender registry, was staying at the Red Roof Inn (Smyrna). Id. ¶¶

151–56.

        In fact, Red Roof Inn touts the close relationship that it has with its

franchisees. Id. ¶ 24 (President of Red Roof Inn stated “Our relationship with our

franchisees is as close as you can get.”). Red Roof Inn employees, Jay Moyer and

Vicky Lam routinely visited the Red Roof Inn (Smyrna), and when efforts to “clean

up” the hotel resulted in lower revenue, employees were instructed to “sell rooms.”

Id. ¶¶ 127–28, 135–40. Despite knowledge of sex trafficking in their hotels, the Red

Roof Defendants and their franchisee partners failed to address the trafficking

#3011368v1
                                             5
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 6 of 54




crisis, all the while profiting by receiving rental revenue from rooms in which

Plaintiff and other victims were trafficked. Id. ¶ 108.

II.     Microtel (Atlanta)4

      For years, the Microtel (Atlanta) Defendants—namely movants Wyndham,

Microtel Franchising, and Kuzzins Buford—profited from a sex trafficking venture

operating out of the Microtel (Atlanta). Plaintiff was trafficked at the Microtel

(Atlanta) over more than 20 separate stays between 2011 and 2016, with individual

stays lasting as long as 14 days. Doc. 87 ¶ 203.

        As at the other hotel locations involved in this suit, Plaintiff’s traffickers

enjoyed not just the tacit acceptance of the Microtel (Atlanta) Defendants and their

agents and employees, but their active assistance. Plaintiff’s traffickers paid front

desk employees daily—in drugs or money each time—to allow the trafficking and to

act as lookouts for the trafficking operation. Id. ¶ 206. In exchange for that

payment, Microtel (Atlanta) employees alerted traffickers when police were at the

location. Id. ¶¶ 206–07. Of course, employees also ignored the open and obvious


4 “Microtel (Atlanta)” refers to the Microtel Inn & Suits by Wyndham, 1840
Corporate Boulevard NE, Atlanta, Georgia 30329. Doc. 87 ¶ 33. Plaintiff has alleged
claims against three Defendants related to her trafficking at the Microtel (Atlanta)—
Wyndham Hotels & Resorts, Inc. (“Wyndham”), Microtel Inns and Suites
Franchising, Inc. (“Microtel”), and Kuzzins Buford, LLC (“Kuzzins Buford”).
Together, the Amended Complaint defines these three Defendants as the “Microtel
Defendants.” Id. Together, Wyndham and Microtel have moved to dismiss. Doc.
208. Kuzzins Buford has moved for judgment on the pleadings. Doc. 213.
#3011368v1
                                              6
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 7 of 54




signs of sex trafficking at the Microtel (Atlanta)—Plaintiff and other victims asking

for numerous extra towels, id. ¶ 215, Plaintiff and other victims exhibiting well

known signs of trafficking, like malnourishment, poor hygiene, id. ¶ 218, room trash

cans containing an extraordinary number of condoms, multiple cell phones, but

virtually no personal possessions despite extended stays, id. at 219, and more than

30 men visiting Plaintiff’s room in a single day, for short periods. Id. ¶ 220.

        The pervasiveness of trafficking at the Microtel (Atlanta) was inescapable to

anyone who set foot in the location. A single trafficker frequently controlled the

hotel’s entire third floor, using it for trafficking. Id. ¶¶ 9, 209–12. Management and

employees booked other guests on the third floor only with the authorization of the

trafficker. Id. ¶ 210. Traffickers used the hotel as a venue for sex acts, of course,

but they also used the location as their personal headquarters. Plaintiff’s trafficker

and others used the Microtel (Atlanta) business center to post internet

advertisements for sex with Plaintiff and Jane Doe 2 from the center’s computers in

full view of the hotel lobby and its employees. Id. ¶ 208.

        And this venture did not stop with the traffickers and complicit employees and

managers at the Microtel (Atlanta). It extended to owners and franchisors. Id. ¶

199. Along with Kuzzins Buford, Wyndham and Microtel Franchising managed,

supervised, and controlled the location’s operation. Id. ¶¶ 33, 199. Wyndham and

Microtel Franchising, sent inspectors to examine the hotel who could not have

#3011368v1
                                            7
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 8 of 54




escaped the open and obvious signs of sex trafficking discussed above. Moreover,

numerous public, online reviews and guest complaints alerted the Microtel (Atlanta)

Defendants in graphic detail to the prevalence of commercial sex there. Id. ¶¶ 223–

25. Despite knowledge of sex trafficking in their hotels, the Microtel (Atlanta)

Defendants failed to address the trafficking crisis the location. Instead, they

profited from the sex trafficking venture by receiving rental revenue from rooms in

which Plaintiff and other victims were trafficked. Id. ¶ 226.

III.    Ramada (Alpharetta)5

        Plaintiff was trafficked over more than 20 separate stays between 2011 to

2016, with individual stays lasting up to 14 days. Doc. 87 ¶ 231. The Ramada

Defendants and their agents and employees were not just complicit in this venture;

they actively assisted Plaintiff’s traffickers. Jane Doe 1 was forced to have sex with

each of three Ramada (Alpharetta) employees every day that she was trafficked at

the hotel. Id. ¶¶ 8(d), 234. These same employees alerted Plaintiff’s traffickers to

law enforcement activity and warned traffickers when to slow or stop traffic to


5 “Ramada (Alpharetta)” refers to the Ramada Limited Suites, n/k/a Ramada by
Wyndham, 3020 Mansell Road, Alpharetta, Georgia 30022. Doc. 87 ¶ 43. Plaintiff
has alleged claims against four Defendants related to her trafficking at the Ramada
(Alpharetta)—Wyndham, Ramada Worldwide, Inc. (“Ramada”), Jeet & JJ LLC
(“Jeet”), and Newtel V Corporation (“Newtel”). Together, the Amended Complaint
defines these four Defendants as the “Ramada Defendants.” Id. Presently, only the
joint motion to dismiss of Wyndham and Ramada, Doc. 208, is pending before the
Court.
#3011368v1
                                           8
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 9 of 54




Plaintiff’s room. Id. ¶ 237. Of course, these same employees, and others, also

ignored the open and obvious signs of sex trafficking at the Ramada (Alpharetta)—

Plaintiff and other victims exhibiting well known signs of trafficking, like

malnourishment, poor hygiene, id. ¶ 238, room trash cans containing an

extraordinary number of condoms, multiple cell phones, but virtually no personal

possessions despite extended stays, id. ¶ 239, and as many as 20 men visiting

Plaintiff’s room in a single day, each for short periods. Id. ¶ 240.

        And Ramada’s participation was not limited to the agents and employees of

franchisees, local operators, and their employees; it extended to owners and

franchisors Wyndham and Ramada. Id. ¶ 227. Together with local franchisees and

operators—Jeet & JJ, LLC, and Newtel V Corporation—Wyndham and Ramada

managed, supervised, and controlled the location’s operation. Id. ¶¶ 43, 227. They

also controlled policies and standards applicable to and enforced—or not—at the

location, to include policies about the training of managers and employees. Id.

¶ 229. Wyndham and Ramada also sent inspectors to whom the open and obvious

signs of sex trafficking would have been apparent. Id. ¶¶ 241–42. Moreover,

numerous public, online reviews, guest complaints, and police reports alerted the

Microtel (Atlanta) Defendants in graphic detail to the prevalence of commercial sex

there. Id. ¶¶ 244–48. Despite knowledge of sex trafficking in their hotels, the

Microtel (Atlanta) Defendants profited from the sex trafficking venture by receiving

#3011368v1
                                            9
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 10 of 54




rental revenue from rooms in which Plaintiff was trafficked. Id. ¶¶ 228, 249.

IV.     La Quinta (Alpharetta)6

        For years, CPLG HOL, CorePoint Lodging, Inc., and LQ Management, LLC—

just like CPLG-LQ and LQW—profited from a sex trafficking venture operating out

of the La Quinta (Alpharetta). Plaintiff was trafficked at the La Quinta (Alpharetta)

over roughly 20 separate stays from 2011 to 2013, Doc. 87 ¶¶ 2, 8–9, 254. La Quinta

(Alpharetta) employees intentionally placed victims and traffickers near the back

exit of the hotel to hide the number of buyers of commercial sex—sometimes as

many as 20 in one day for Plaintiff alone—who were coming and going for short

periods of time. Id. ¶¶ 8(c), 256–57, 261. La Quinta (Alpharetta) employees

provided extra key cards to be left outside by the back door so buyers could let

themselves in without being noticed. Id. ¶ 257.

        When Plaintiff’s trafficker beat and raped her over a period of hours, La

Quinta (Alpharetta) employees who could hear the violent attack did nothing to


6 “La Quinta (Alpharetta)” refers to the La Quinta Inn located at 1350 North Point
Dr., Alpharetta, Georgia 30022. Doc. 87 ¶ 49. Plaintiff has alleged claims against
five Defendants related to her trafficking at the La Quinta (Alpharetta). Plaintiff has
already responded to the joint motion filed by CPLG Properties, LLC (“CPLG-LQ”),
and La Quinta Worldwide, LLC (“LQW”). See Doc. 181 (Plaintiff’s response to
Defendants’ motion, Doc. 132). CPLG HOL, LLC (“CPLG HOL”), CorePoint Lodging,
Inc. (“CorePoint”), and LQ Management, LLC (“LQM”), together filed a motion to
dismiss on January 20, 2020, Doc. 206, to which this brief responds. Together, the
Amended Complaint defines these five Defendants as the “La Quinta Defendants.”
Doc. 87 ¶ 49.
#3011368v1
                                            10
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 11 of 54




help. Id. ¶¶ 8(c), 258. La Quinta (Alpharetta) employees ignored the blood left on

the walls following Plaintiff’s violent beating and rape much like they ignored the

trash cans filled with condoms, the frequent requests for towels, and the absence of

personal items in Plaintiff’s possession—all well-established and readily observable

indicators of sex trafficking. Id. ¶¶ 89–91, 258, 260.

        This sex trafficking venture was not limited to the traffickers and the

complicit employees at the La Quinta (Alpharetta); it extended to management,

owners, and others. Id. ¶ 250. Together with LQW and CPLG (the title holder of

the La Quinta (Alpharetta)), id. ¶ 54, CPLG HOL, CorePoint, and LQM, among

other things, owned, managed, supervised, and controlled the operation of the La

Quinta (Alpharetta). Id. ¶ 49. LQW and CPLG managers and inspectors sent to

examine the hotel were aware of the open and obvious signs of Plaintiff’s sex

trafficking at the La Quinta (Alpharetta), including Plaintiff’s and other victims’

physical condition, the number of daily buyers, and the state of the rooms in which

the trafficking occurred. Id. ¶¶ 259–62. These signs were readily observable, to

CPLG HOL, CorePoint, LQM, and their employees and agents as well, as shown by

the fact that they were obvious to the average hotel guest. Publicly available

websites aggregated graphic complaints of hotel guests who commented on blood

found in rooms and criminal activity, including sex trafficking. Id. ¶¶ 263–68.

        Despite knowledge of sex trafficking in their hotels, CPLG HOL, CorePoint,

#3011368v1
                                            11
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 12 of 54




and LQM, just like LQW and CPLG failed to address the problem. The La Quinta

Defendants have also failed to adequately train their employees and agents to

maintain safe premises and protect their invitees. Id. ¶ 796. All the while, LQW

and CPLG profited from the sex trafficking venture by receiving rental revenue from

rooms in which Plaintiff was trafficked. Id. ¶ 428.

V.      Hampton Inn (NDH Atlanta)7

        SE Owner, Auro, LAXMI, and JHM—just like the Hilton Defendants—profited

from a sex trafficking venture operating out of the Hampton Inn (NDH Atlanta).

Plaintiff was trafficked at the hotel during roughly 20 separate stays between 2011

and 2016. Doc. 87 ¶¶ 2, 8–9, 311. As at other hotels, Plaintiff’s traffickers enjoyed

the cooperation of hotel employees. Id. ¶ 313. A male front desk employee worked

as a lookout for Plaintiff’s traffickers, providing discounts in exchange for drugs and


7 “Hampton Inn (NDH Atlanta)” refers to the Hampton Inn located at 1975 North
Druid Hills Road NE, Atlanta, Georgia 30329. Doc. 87 ¶ 61. Plaintiff has alleged
claims against seven Defendants related to her trafficking at the Hampton Inn
(NDH Atlanta). Together, the Amended Complaint defines these seven Defendants
as the “Hampton Inn (NDH Atlanta) Defendants.” Id. Plaintiff has already
responded to the joint motion filed by Hilton Franchise Holdings, LLC, Hilton
Domestic Operating Company, Inc., and Hilton Worldwide Holdings, Inc.
(collectively, “the Hilton Defendants”). See Doc. 185 (Plaintiff’s response to the
Hilton Defendants’ motion, Doc. 160). Since then, the other four defendants have
also filed motions. 2014 SE Owner 5-Emory, LLC (“SE Owner”) filed a motion for
judgment on the pleadings, Doc. 207, while Defendants Auro Hotels Management,
LLC (“Auro”), LAXMI Druid Hills Hotel, LLC (“LAXMI”), and JHM Hotels
Management, Inc. (“JHM”), together filed a motion to dismiss on January 20, 2020,
Doc. 203. This brief responds to both those motions.
#3011368v1
                                          12
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 13 of 54




money. Id. ¶ 314. Another front desk employee also accepted drugs to act as a

“lookout” for Plaintiff’s trafficker. Id. ¶ 316.

        The Hampton Inn (NDH Atlanta) Defendants ignored well-established and

readily observable indicators of sex trafficking, such as trash cans filled with

condoms, the frequent requests for towels, and the absence of personal items in

Plaintiff’s possession. Id. ¶¶ 317–18. The Hampton Inn (NDH Atlanta) Defendants

also ignored foot traffic indicative of sex trafficking, with as many as 20 men a day

visiting Plaintiff’s room for short periods of time. Id. ¶ 319.

        This sex trafficking venture was not limited to the traffickers and the

complicit employees at the Hampton Inn (NDH Atlanta); it extended to

management, owners, and others. Id. ¶ 307. Along with the Hilton Defendants, SE

Owner, Auro, LAXMI, and JHM, among other things, managed, supervised, and

controlled the operation of the Hampton Inn (NDH Atlanta). Id. ¶¶ 61, 307. The

Hilton Defendants’ managers and inspectors sent to examine the hotel were aware of

the open and obvious signs of sex trafficking at the Hampton Inn (NDH Atlanta),

including Plaintiff’s and other victims’ physical condition, the number of daily

buyers, and the state of the rooms in which the trafficking occurred. Id. ¶¶ 317, 320.

Numerous guest complaints confirmed these easily observable facts. Id. ¶¶ 322–23.

All the while, SE Owner, Auro, LAXMI, and JHM, along with the Hilton Defendants,

profited from the sex trafficking venture by receiving rental revenue from rooms in

#3011368v1
                                             13
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 14 of 54




which Plaintiff was trafficked. Id. ¶¶ 308, 326.

                   ARGUMENT AND CITATION OF AUTHORITY8

    I.       The Amended Complaint is not a Shotgun Pleading.

         A complaint need only provide “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Neither

detailed factual allegations nor “technical forms of pleading . . . are required.” Crowe

v. Coleman, 113 F.3d 1536, 1539 (11th Cir. 1997).

         Several Movants9 argue that the Complaint is an impermissible shotgun

pleading. Movants argue that by grouping them together with other named

defendants, Plaintiff fails to specify which Defendants allegedly took which specific

actions pled in the Amended Complaint. Quality Auto Painting Ctr. of Roselle, Inc.

v. State Farm Indem. Co., 917 F.3d 1249, 1274 (11th Cir. 2019) (“the gist of the

problem with group pleading . . . is the failure to give fair notice to each named


8 To the extent Movants’ have incorporated the arguments raised by Choice Hotels
International, Inc., regarding liability on a joint and several basis and on punitive
damages, Plaintiff incorporates by reference here response at Doc. 180 at 24-25.
9 Varahi, Wyndham, Microtel, Inc., Kuzzins Buford, Ramada, CorePoint, CPLW

HOL, LQM, SE Owner, LAXMI, JHM, and Auro. E,g. Doc. 214 at 1–2 (Varahi
incorporating arguments of SE Owner); Doc. 213-1 at 5–8 (Kuzzins Buford brief);
Doc. 208-1 at 5–6 (joint brief of Wyndham, Microtel, and Ramada); Doc. 207 at 5–9
(brief of SE Owner 5-Emory, LLC); Doc. 206-1 at 5–7 (joint brief of LQM, CorePoint,
and CPLG HOL); Doc. 203 at 2 (LAXMI, JHM, and Auro, together incorporating
arguments made by, among others, LQW and CPLG-LQ, Choice, and the Hilton
Defendants); see also Doc. 132-1 at 5–6 (brief of LQW, and CPLG-LQ); Doc. 133 at 6–
9 (Choice’s brief).
#3011368v1
                                            14
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 15 of 54




defendant of the claims against it.”).

        Movants are simply wrong. “When multiple defendants are named in a

complaint, the allegations can be and usually are to be read in such a way that each

defendant is having the allegation made about him individually.” Crowe, 113 F.3d

at 1539; Kyle K. v. Chapman, 208 F.3d 940, 944 (11th Cir. 2000) (Where complaint

accuses defendants collectively, “[t]he complaint can be fairly read to aver that all

defendants are responsible for the alleged conduct.”). Ample authority confirms that

this remains the standard post Twombly and Iqbal. E.g., Crespo v. Coldwell Banker

Mortg., 599 F. App’x 868, 872 (11th Cir. 2014) (applying post-Iqbal); FTC v.

Hornbeam Special Situations, LLC, 308 F. Supp. 3d 1280, 1288 (N.D. Ga. 2018)

(rejecting argument that group pleading rule did not apply following Iqbal).

        That is what Plaintiff has done here. The “Red Roof (Smyrna) Defendants” is

defined specifically to include Varahi-RRI. Doc. 87 ¶ 17. The “Microtel Defendants”

is defined specifically to include Wyndham, Microtel, and Kuzzins Buford. Id. ¶ 33.

The “Ramada Defendants” is defined specifically to include Wyndham and Ramada.

Id. ¶ 43. The “La Quinta Defendants” is defined specifically to include CPLG HOL,

CorePoint, and LQM. Id. ¶ 49. And, not surprisingly, the “Hampton Inn (NDH

Atlanta) Defendants” is defined specifically to include SE Owner, LAXMI, JHM, and

Auro. Id. ¶ 61. These explicit and specific definitions leave no defensible basis for

any Defendant to argue that it remains unaware which allegations are against it.

#3011368v1
                                           15
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 16 of 54




        What’s more, the Eleventh Circuit’s 2019 ruling in Quality Auto Painting—

also a post-Iqbal decision—is fatal to the argument that defining Defendant groups

and pleading allegations against them is somehow impermissible. In Quality Auto

Painting, the Court of Appeals reversed a district court’s 12(b)(6) dismissal of claims

based on a purported violation of the group pleading doctrine where “Defendants”

was specifically defined. 917 F.3d at 1274. In fact, the Eleventh Circuit reversed the

district court even though the Quality Auto Painting complaint defined “Defendants”

less specifically than does the Amended Complaint. In Quality Auto Painting, the

complaint did not identify groups of defendants and instead defined “Defendants” to

“mean each and every Defendant named in the caption above.” Id. Thus, the

argument that this pleading convention is improper is contrary to binding law of the

Eleventh Circuit, and any dismissal based on group pleading would be erroneous.

        Finally, to the extent Movants criticize the Amended Complaint generally as a

“shotgun pleading” because some paragraphs incorporate others by reference, that

argument also fails. As both Kuzzins Buford and SE Owner acknowledge, e.g., Docs.

213-1 at 6 and 207-1 at 7, respectively, the counts naming Defendants incorporate

only the paragraphs applicable to them. See, e.g., Doc. 87 ¶¶ 433, 441, 450

(incorporating, in TVPRA claims against Microtel Defendants, factual allegations

involving Microtel Defendants). Far from rendering it impossible to discern “which

allegations of fact are intended to support which claims of relief,” Doc. 213-1 at 7

#3011368v1
                                           16
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 17 of 54




(internal quotations omitted), this incorporation means each of the substantive

counts specifically identifies—as if by chapter and verse—the factual allegations

supporting it. Similarly, rather than relying merely on “[c]onclusory allegations of

alter ego and conspiracy,” Doc. 208-1 at 5 (brief in support of Wyndham, Microtel,

and Ramada’s joint motion), Plaintiff’s allegations include the nature of the

relationship among the Defendant groups.10 While this litigation may be complex,

Movants are ably represented by sophisticated counsel. Length and complexity do

not, alone, render a complaint a shotgun pleading, and no Eleventh Circuit

precedent would authorize dismissing this complaint as a shotgun pleading.

II.     Plaintiff has alleged Movants’ liability under the TVPRA.

        A.    Plaintiff has alleged three distinct claims against each Movant
              under the plain language of the TVPRA.

        Plaintiff has adequately alleged three different civil claims against all

Movants under the civil remedy provision of the TVPRA. 18 U.S.C. § 1595. In 2003,

the TVPRA was amended to provide victims with a civil cause of action “against the

perpetrator” of a violation of, inter alia, 18 U.S.C. § 1591. 18 U.S.C. § 1595(a). In

2008, Congress significantly expanded § 1595(a) by adding an additional basis for



10E.g., Doc. 87 ¶ 41 (“Microtel is the Wyndham entity that enters into franchise
agreements with Microtel Inn & Suites franchisees, and it is an agent of, and/or the
alter-ego of, Wyndham.”), ¶ 46 (“Ramada is the Wyndham entity that enters into
franchise agreements with Ramada branded hotel franchisees, and it is an agent of,
and/or the alter-ego of, Wyndham.”).
#3011368v1
                                             17
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 18 of 54




liability, allowing victims to sue not only the perpetrator, but “whoever knowingly

benefits, financially or by receiving anything of value from participation in a venture

which that person knew or should have known has engaged in an act in violation

of this chapter[,]” 18 U.S.C. § 1595(a) (emphasis added), which includes violations of

§ 1591. Thus, since 2008, three distinct bases for sex trafficking liability have been

available under § 1595.11

        First, a Defendant may be liable for perpetrator trafficking claim under §

1591(a)(2) for (1) harboring or maintaining a person, (2) knowing or in reckless

disregard that the person will be subjected to sex trafficking.

        Second, even if a Defendant has not violated § 1591(a)(1), that Defendant may

be liable for a perpetrator financial beneficiary claim under § 1591(a)(2) if it (1)

knowingly benefits from (2) participation in a venture and (3) the venture has

violated § 1591(a)(1); and the Defendants (4) knew or recklessly disregarded the

fact that the person will be subjected to sex trafficking.

        Third, even if a Defendant is not liable under § 1591(a)(1) or § 1591(a)(2) it

may still be liable under a § 1595(a) negligent financial beneficiary claim if it (1)

knowingly benefits (2) from participation in a venture and it (3) knew or should



11“We have stated time and again that courts must presume that a legislature says
in a statute what it means and means in a statute what it says there. When the
words of a statute are unambiguous . . . judicial inquiry is complete.” Conn. Nat’l
Bank v. Germain, 503 U.S. 249, 254 (1992) (citations and quotation marks omitted).
#3011368v1
                                             18
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 19 of 54




have known the venture “engaged in an act in violation of this chapter.” 18 U.S.C.

§ 1595(a).

        Unlike § 1591(a) claims, it is not a requirement under § 1595(a) that the

Defendant have any particularized knowledge of the Plaintiff’s trafficking or

knowledge of a specific instance of force, fraud, or coercion. Knowledge of a single

violation of the TVPRA is sufficient. Congress intended § 1595(a) to be a broad

remedial provision that allows victims of sex trafficking to bring claims against

anyone who benefitted from their sex trafficking and should have known about it.

“In short, it is possible for a defendant to be civilly liable without having violated

any of the criminal portions of the TVPA, because the statute permits recovery

under a civil standard even in the absence of proof of intentional conduct.”

Ricchio v. Bijal, Inc., No. CV 15-13519-FDS, 2019 WL 6253275, at *9 (D. Mass. Nov.

22, 2019) (emphasis added).

              1.    Plaintiff alleges perpetrator trafficking claims under §
                    1591(a)(1).

        Plaintiff alleges Movants violated § 1591(a)(1), by (1) knowingly providing a

place for or keeping in existence,12 “by any means,” Plaintiff, (2) “knowing, or in

reckless disregard of the fact” that Plaintiff was being subjected to sex trafficking.



12To “harbor” is to “provide a place, home, or habitat for.” HARBOR, The American
Heritage Dictionary of the English Language (5th ed. 2016). To “maintain” is to
“keep in existence.” Id. at MAINTAIN.
#3011368v1
                                            19
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 20 of 54




18 U.S.C. § 1591(a)(1). Knowingly harboring under the TVPRA consist of

“continuing to rent [the trafficker] the room after [the trafficker’s] conduct was

manifest.” Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017). Plaintiff has so

alleged.13

        Every TVPRA hotel sex trafficking case thus far has either cited omissions or

explicitly found omissions to be actionable under the TVPRA. See Ricchio, 853 F.3d

at 555 (citing hotel owner indifference and ignoring plea for help); M.A. v. Wyndham

Hotels & Resorts, Inc., et al., No. 2:19-CV-849, 2019 WL 4929297 at *3 (S.D. Ohio

Oct. 7, 2019) (defendants on notice about “prevalence of sex trafficking generally at

their hotels and failed to take adequate steps to train staff in order to prevent its

occurrence”); H.H, Plaintiff, v. G6 Hospitality, LLC, et al., No. 2:19-CV-755, 2019 WL

6682152 (S.D. Ohio Dec. 6, 2019) (same).14

        Plaintiff has also alleged that Movants, inter alia, supervised, oversaw, and

controlled the operations of their respective hotels,15 that they controlled the policies



13 Plaintiff has alleged that Defendants’ agents participated in Plaintiff’s trafficking.
Doc. 87 ¶¶ 16; 119–23 (employee “lookouts” at Red Roof Inn (Smyrna); 207
(employees alerted to police at Microtel); 234 (Plaintiff required to have sex with
employees at the Ramada); 256–57 (employees left key cards to the back door at
LaQuinta; 314, 316 (employees acted as “lookout[s]” at the Hampton Inn NDH
Atlanta. Whether any Defendant can disprove an agency relationship is a question
of fact, discussed infra.
14 See also Bistline v. Parker, 918 F.3d 849, 875 (10th Cir. 2019) (citing acceptance of

funds with “awareness and acquiescence” of their origin in trafficking).
15 Doc. 87 ¶¶ 17, 33, 43, 49, 61.
#3011368v1
                                            20
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 21 of 54




and standards, and that they supervised (or failed to supervise) training of

management and employees.16 Plaintiff has alleged that Movants inspected the

hotels and that the sex trafficking venture was open and obvious to those

inspectors.17 Renting a hotel room to a trafficker to be used for sex trafficking is an

overt act. Accepting money is also an overt act that can, with knowledge,

constitute a federal crime. 18 U.S.C. § 2315 (receiving stolen money). Plaintiff has

alleged that Movants rented hotel rooms to, and accepted money from, traffickers

with knowledge that those actions furthered Plaintiff’s sex trafficking.18 Plaintiff

has alleged that Movants harbored and maintained Plaintiff’s sex trafficking and did

so with actual knowledge in violation of § 1591(a)(1).

              2.    Plaintiff has alleged beneficiary claims under
                    § 1591(a)(2) and § 1595(a).

        Plaintiff alleges that Movants each violated § 1591(a)(2) by (1) knowingly

benefitting from (2) participation in a venture that harbored, maintained, or

otherwise trafficked Plaintiff, (3) and that Movants did so knowing or in reckless

disregard of Plaintiff’s trafficking. Plaintiff alleges that Movants each violated §

1595(a) by (1) knowingly benefitting from their (2) participation in a venture (3) and

that Movants knew or should have known that venture violated the TVPRA.



16 Id. ¶¶ 50, 109, 201, 229, 252, 309.
17 Id. ¶¶ 167, 221, 241, 262, 320.
18 Doc. 87 ¶¶ 93, 108, 119–123, 200, 205, 228, 233, 251, 308, 313.
#3011368v1
                                           21
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 22 of 54




        To state a financial beneficiary claim, the sex trafficking venture must be

alleged to have committed an act in violation of the TVPRA. This act is distinct from

Movants’ participation in the venture. The Eleventh Circuit made this distinction

clear in United States v. Flanders, holding “Section 1592(a)(2) does not require proof

of such [criminal] conduct on the defendant’s part, as only participation in

a venture which has [violated § 1591(a)(1)] is required. Id. § 1592(a)(2).” 752 F.3d

1317, 1338 (11th Cir. 2014) (emphasis added) (comparing the two subsections in a

double jeopardy analysis). That is, while a violation of § 1591(a)(1) requires, for

example, harboring or maintaining, § 1591(a)(2) is a step removed—merely requiring

participation in such a sex trafficking venture that harbored or maintained in

violation of § 1591(a)(1).

        Plaintiff’s Amended Complaint details both the sex trafficking ventures, the

Defendants’ participation in those ventures, 19 and how Defendants reaped the

financial benefits of that participation at each hotel.20 Every court that has ruled on

a TVPRA sex trafficking claim against a hotel company has concluded the “knowing

benefit” element is satisfied by the rental of a room. Ricchio, 853 F.3d at 556

(knowing benefit satisfied by room rental); M.A., 2019 WL 4929297, at *3 (same);

H.H, 2019 WL 6682152, at *2 (same). Plaintiff has alleged this benefit was accepted



19   Doc. 87 ¶¶ 107–156, 199–249, 250–268, 307–326.
20   Id. ¶¶ 93, 108, 119–123, 200, 205, 228, 233, 251, 256, 308, 313.
#3011368v1
                                             22
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 23 of 54




by Movants knowing that the money was exchanged for the provision of a sex

trafficking venue for the sex trafficking venture that victimized Plaintiff.21

        B.    Movants’ arguments against the viability of Plaintiff’s TVPRA
              claims fail.

              1.    The TVPRA provides three distinct paths to liability.

        In large part, Movants’ interpretations of the TVPRA seek to collapse the

meaning of Plaintiff’s three claims in an attempt to eliminate financial beneficiary

liability altogether. Under Movants’ interpretations, liability does not exist without

additional unwritten knowledge, intent, and purpose requirements that would

render § 1591(a)(2) and § 1595(a) completely meaningless.22 But that interpretation

ignores both the plain language of the statute,23 and the Eleventh Circuit’s decision

in Flanders, 752 F.3d at 1338.

              2.    The Knowledge Standard of § 1595(a) is Negligence

        Section 1595 explicitly does not require a showing of “reckless disregard.”

Reckless disregard is conscious indifference,24 while “should have known” is the well-


21 Id.
22 Courts “must attempt to give effect to every word or provision” in a statute and
“disfavor an interpretation when that interpretation would render a ‘clause,
sentence, or word . . . superfluous, void, or insignificant.’” In Re Shek, No. 18-14922,
2020 WL 372995, at *4 (11th Cir. Jan. 23, 2020) (quoting TRW Inc. v. Andrews, 534
U.S. 19, 31 (2001)).
23 Doc. 208-1 at 13.
24 Reckless disregard is a “[c]oncious indifference to the consequences of an act . .

.”RECKLESS DISREGARD, Black’s Law Dictionary (11th ed. 2019) (emphasis
added).
#3011368v1
                                            23
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 24 of 54




established knowledge standard of negligence, also referred to as constructive

knowledge.25 Constructive knowledge is the “[k]nowledge that one using

reasonable care or diligence should have, and therefore that is attributed by law

to a given person.”26 The legal standard applicable to § 1595 presents a classic jury

question: whether a reasonable person in a Movant’s position, using reasonable care

or diligence, would have known that it profited from sex trafficking.

        Ricchio did not apply a reckless disregard standard but merely held that the

plaintiff “at least” alleged reckless disregard. Ricchio, 853 F.3d at 556. Following

reversal of the district court’s dismissal, and consistent with the First Circuit’s

decision, the district court explicitly held the applicable standard was negligence and

that no intentional conduct was required. Ricchio v. Bijal, Inc., 2019 WL 6253275,

at *9. The district court in M.A. and H.H. similarly held that § 1595 is governed by a

negligence standard. M.A., 2019 WL 4929297, at *4; H.H., 2019 WL 6682152, at *3.

        3.    The definition of “participation in a venture” in § 1591 does not
              limit a civil cause of action under § 1595.

        The definition of “participation in a venture,” 18 U.S.C. § 1591(e)(4),27 was



25 See Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1497 (11th Cir. 1985)
(“appellants had actual or constructive knowledge (i.e., they knew
or should have known in the exercise of ordinary care)”).
26
   CONSTRUCTIVE KNOWLEDGE, Black’s Law Dictionary (11th ed. 2019)
(emphasis added).
27 18 U.S.C. § 1591(e)(4) states: “The term ‘participation in a venture’ means

knowingly assisting, supporting, or facilitating a violation of subsection (a)(1).”
#3011368v1
                                            24
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 25 of 54




added to § 1591 in 2018 as part of the Allow States and Victims to Fight Online Sex

Trafficking Act of 2017 (“FOSTA”). Pub. L. No. 115-164. That definition does not

limit the application of any civil cause of action other than an action under the

Communications Act of 1934. FOSTA, § 7, Savings Clause.28 Even absent FOSTA’s

savings clause, all definitions in § 1591 are expressly limited to § 1591 by subsection

§ 1591(e) which begins, “In this section . . .” (emphasis added). Finally, the

definition of “participation in a venture” from § 1591 cannot apply to § 1595(a). To

do so would render much of § 1595(a)—particularly the constructive knowledge

standard—meaningless. Courts “must attempt to give effect to every word or

provision” in a statute and “disfavor an interpretation when that interpretation

would render a ‘clause, sentence, or word . . . superfluous, void, or insignificant.’” In

Re Shek, 2020 WL 372995, at *4 (quoting TRW Inc., 534 U.S. at 31). Congress’s

addition of the words “should have known” in § 1595(a) is not without meaning.

              4.    Plaintiff adequately alleges Movants’ participation in sex
                    trafficking ventures.

         Movants argue Plaintiff failed to allege “participation in a sex trafficking

venture.” However, Plaintiff defines “hotel sex trafficking ventures” in the first

twelve paragraphs of the Complaint29 and then particularly alleges the sex

trafficking venture at each hotel. Plaintiff identifies the nature and operation of


28   Section Seven of FOSTA, Savings Clause.
29   Doc. 87 ¶¶ 1–12.
#3011368v1
                                             25
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 26 of 54




“hotel sex trafficking ventures” in Section III of the Amended Complaint, entitled,

“Hotels are Complicit in Sex Trafficking.”30 Plaintiff alleges facts that establish

there was a “sex trafficking venture” at Movants’ hotels, and that Movants

knowingly participated in those sex trafficking ventures by providing—in exchange

for a room rental fee, or a portion thereof—a venue to sex traffickers for the

purpose of sex trafficking Plaintiff.31

        Movants argue the benefit they received must be received “because of” the

facilitation of sex trafficking. It was. The Amended Complaint alleges “money

obtained from Jane Doe 1’s forced commercial sex acts was retained by her

traffickers and used to pay Defendants for their hotel rooms and other services in

furtherance of the sex trafficking ventures occurring at their hotels.”32 Sex

trafficking cannot occur without a place for sex. Movants’ knowing provision of hotel

rooms, the venue, is essential to the sex trafficking ventures at their hotels.

Plaintiff’s sex traffickers chose Movant’s hotels and paid Movants for use of their

hotel rooms because, and only because, they were allowed to operate sex

trafficking ventures at those hotels.

        5.    Plaintiff does not “concede” any of the facts pleaded regarding
              Wyndham, Ramada, Microtel, or any Movant.



30 Id. ¶¶ 82–101.
31 Id. ¶¶ 93, 108, 119–123, 200, 205–220, 228, 233–240, 251, 256–261, 308, 313–319.
32 Id. ¶ 104.
#3011368v1
                                           26
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 27 of 54




        Wyndham, Ramada, and Microtel make several statements without citation

that “[t]he Amended Complaint concedes” a number of facts actually alleged therein.

This is untrue. Plaintiff means what she alleged in her Amended Complaint,

including that Movants “owned, managed, supervised, operated, oversaw, controlled

the operation of, and/or were inextricably connected to the renting of rooms” at their

respective hotels.33

        6.    Movants are alleged to have actually known of Plaintiff’s sex
              trafficking, not merely her “prostitution.”

        Wyndham, Ramada, and Microtel argue that just because they may have

known about Plaintiff’s “prostitution” at their hotels, the Amended Complaint does

not allege that they knew or should have known she was the victim of force, fraud or

coercion. At the Microtel, Plaintiff has alleged that an entire floor of the hotel was

controlled by a single sex trafficker34 and that “Wyndham and Microtel—the hotel’s

franchisor—sent inspectors to examine this hotel, at times anonymously, and the

ongoing sex trafficking activity would have been apparent to those inspectors.”35

When a sex trafficker openly controls a floor of a hotel, accepting known

“prostitution” is, at minimum, reckless disregard.

        These assertions by all Movants ignore a great deal of allegations in the



33 Id. ¶¶ 17, 33, 43, 49, 61.
34 Id. ¶¶ 209–22, 215–16.
35 Id. ¶¶ 221, 241.
#3011368v1
                                            27
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 28 of 54




complaint, including the fundamental allegations that the management and staff of

the hotels Defendants operated “participated in, assisted, and facilitated Plaintiff’s

sex trafficking”36 and that these individuals and companies were agents of other

Defendants.37 No Movant has cited to any law applicable to the TVPRA to support

their argument that they are not liable for the acts and knowledge of their agents,

whether the agent is an individual or another company. Georgia law does not apply

to the TVPRA, which is a federal statute governed by federal common law and the

common law of agency. See, e.g., Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318,

324 (1992) (adopting common-law test to define terms under federal statute and

citing the Restatement (Second) of Agency); see also Daughtrey v. Honeywell, Inc., 3

F.3d 1488, 1492 (11th Cir. 1993) (applying Darden). Even if Movants had cited

applicable law, agency is a fact question.38

        7.    Movants’ “absurd results” arguments have no merit.

        Movants argue that following Supreme Court precedent and using the

dictionary definitions of the words “harbor” and “maintain” would lead to absurd

results because “it would criminalize helpful conduct, such as a nonprofit providing a

safe haven to a trafficking victim . . .” Doc. 204-1 at 10. This is ludicrous. As long



36 Id. ¶¶ 93, 108, 119–123, 200, 205–220, 228, 233–240, 251, 256–261, 308, 313–319.
37 Id. ¶ 16.
38 Naviera Neptuno S.A. v. All Int'l Freight Forwarders, Inc., 709 F.2d 663, 665 (11th

Cir. 1983), (“the existence of an agency relationship is a question of fact.”).
#3011368v1
                                           28
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 29 of 54




as the nonprofit provides a “safe haven,” i.e.—the victim is not being trafficked for

sex at the nonprofit in exchange for money—then there is no liability under the

TVPRA. The TVPRA does not criminalize helping victims. Where there is no sex

trafficking, there is no liability. Here, Movants did not offer “safe haven”. They

provided the venue to make Plaintiff’s trafficking possible.

              8.    The TVPRA cases relied on by Movants are easily
                    distinguishable.

        The cases relied on by Movants are unavailing. As a preliminary matter, none

of the cases cited by Movants address liability under the knew or should have

known standard of § 1595(a), as Plaintiff has alleged against Movants.

        In the unpublished United States v. Afyare, the court “strictly construed [§

1951] against the Government” and held that “evidence that [the defendants] were

in a car together during unrelated traffic stops, or dined together, or drove one

another’s cars is irrelevant and properly excluded” from the defendants’ criminal

trial but the prosecution could “introduce evidence that the defendants associated for

the purpose of furthering the sex trafficking.” 632 F. App’x 272, 286 (6th Cir. 2016).

Coffee shop visits and car rides are not the extent of the allegations here. In this

case, the facts alleged by Plaintiff (if taken as true), show Movants’ provided the

venue, and actively assisted in the sex trafficking venture that victimized Plaintiff.

Movant’s hotel rooms were an essential component of her trafficking, the crim scene

itself, not a “wholly unrelated” incident as described in Afyare. Id. at 279.
#3011368v1
                                            29
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 30 of 54




        Similarly distinguishable is Noble v. Weinstein, 335 F. Supp. 3d 504 (S.D.N.Y.

2018), where the court dismissed a TVPRA claim against Harvey Weinstein’s

brother, Robert, because the plaintiff failed to “allege specific conduct that furthered

the sex trafficking venture.” Id. at 524 (“What is missing are factual allegations that

link Robert’s actions to Harvey’s [conduct toward the plaintiff].”); see also Geiss v.

Weinstein Co. Holdings, LLC., 383 F. Supp. 3d 156, 170 (S.D.N.Y. 2019) (another

Harvey Weinstein case where the court dismissed TVPRA claims against The

Weinstein Company (“TWC”), Robert Weinstein, and other individuals that worked

at TWC). In Geiss, the Court held that “[t]he controlling question” is whether

Harvey provided any of the alleged benefits to TWC “because of TWC’s facilitation

of [his] sexual misconduct,” id. at 169 (emphasis in original), and found such

allegations lacking.39 Unlike Noble and Geiss, where the plaintiff did not sufficiently

allege that the companies participated in or obtained any benefit from facilitating

Mr. Weinstein’s predation on women, here, Movants’ participation and resulting

benefit is plain. In this case, Movants are in the business of selling hotel rooms.

Movants directly benefited from the sale of hotel rooms that were used to traffick



39Unlike the decisions in Noble and Geiss, two other Courts have held that plaintiffs
adequately alleged TVPRA claims against TWC. Canosa v. Ziff, 18 Civ. 4115, 2019
WL 498865, at *24-25 (S.D.N.Y. Jan. 28, 2019) (finding “symbiotic relationship
between the TWC Companies and Weinstein, in which the companies affirmatively
enabled and concealed Weinstein’s predations[.]”); Huett v. Weinstein Co., LLC, No.
2:18-cv-6012, 2018 WL 6314159, at *3 (C.D. Cal. Nov. 5, 2018)
#3011368v1
                                           30
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 31 of 54




Plaintiff. The longer Plaintiff was trafficked, the more money in hotel room rentals

Movants received. Neither Noble nor Geiss has any application here.40

III.    The Amended Complaint States Claims Under Georgia RICO.

        A.    Plaintiff’s Georgia RICO Claims are not Barred by the Statute of
              Limitations.

        Plaintiff’s RICO claims are not barred by the governing statute of

limitations,41 O.C.G.A. § 16-14-8. A statute of limitations bar is an affirmative

defense which plaintiff was not required to negate in her complaint. La Grasta v.

First Union Secs., Inc., 358 F.3d 840, 845 (11th Cir. 2004).42 Consequently, a Rule

12(b)(6) dismissal on statute of limitations grounds is appropriate only if it is

apparent from the face of the complaint that the claim is time-barred. Id. Because

the face of the complaint does not establish that the RICO claims are time-barred—

and in fact shows the contrary—dismissal on limitations grounds is inappropriate.



40
   Ratha v. Phatthana Seafood Co., No. CV 16-4271, 2017 WL 8293174, at *5-6 (C.D.
Cal. Dec. 21, 2017) is also distinguishable. On summary judgment the court held
there was no evidence of defendants involvement with the trafficking.
41 LaQuinta Defendants LQM, CorePoint, CPLG HOL L.L.C. have briefed a statute

of limitations challenge to Plaintiff’s Georgia RICO claims. Doc. 206 at 18–20.
Hampton Inn (NDH Atlanta) Defendant SE Owner 5-Emory LLC adopts the
argument of Hilton and LaQuinta, without making any arguments of its own. Doc.
207-1 at 17. Red Roof (Smyrna) Defendant Varahi Hotel LLC in turn adopts SE
Owner 5-Emory LLC’s adoption. Doc. 214 at 1–2. Hampton Inn (NDH Atlanta)
Defendants Laxmi Druid Hills Hotel, LLC, JHM Hotels Management, Inc. and Auro
Hotels Management, LLC adopt the arguments of the Hilton, LaQuinta and Choice
Defendants. Doc. 203 at 2.
42
   None of the Movants who make a state of limitations argument dispute this point.
#3011368v1
                                           31
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 32 of 54




        Dismissal is also inappropriate because Movants do not correctly measure the

limitations period. Unlike its federal counterpart, Georgia’s RICO Act contains a

codified limitations provision. O.C.G.A. § 16-14-8. That provision, which governs

both criminal and civil cases, remained the same from the statute’s enactment in

1980 until 2015, when the General Assembly amended the first sentence of § 16-14-8

as follows:

        Notwithstanding any other provision of law setting forth a statute of
        limitations, a criminal proceeding or civil action brought pursuant to Code
        Section 16-14-6 shall be commenced up until five years after the conduct
        in violation of a provision of this chapter terminates or the cause of action
        accrues.

2015 Ga. Laws 693. Prior to 2015, the limitations period for a civil RICO case began

to run when the claim accrued, which was interpreted to be when a plaintiff

discovered, or reasonably should have discovered, that she had been injured and that

her injury was part of a pattern. Blalock v. Anneewakee, Inc., 426 S.E.2d 165, 167

(Ga. Ct. App. 1992).43 In criminal cases, however, § 16-14-8 has always been read to

mean that the limitations period does not commence running until termination of




43 This is called the “injury plus pattern” rule. See, Bivens Gardens Office Bldg., Inc.
v. Barnett Bank of Florida, Inc., 906 F.2d 1546, 1554–55 (11th Cir. 1990) (“We hold,
therefore, that with respect to each independent injury to the plaintiff, a civil RICO
cause of action begins to accrue as soon as the plaintiff discovers, or reasonably
should have discovered, both the existence and the source of his injury and that the
injury is part of a pattern.”). Blalock adopted the Bivens Gardens injury plus
pattern rule. Blalock, 426 S.E.2d at 167.
#3011368v1
                                             32
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 33 of 54




the violation.44

        Although Movants refuse to acknowledge it, the injury plus pattern rule was

eliminated by the 2015 amendment to § 16-14-8, which put an end to the different

applications of § 16-14-8 in criminal and civil cases by deleting the words “or the

cause of action accrues” at the end of the first sentence, leaving “after the conduct in

violation of a provision of this chapter terminates” as the sole point of measurement

for both kinds of cases.45 As a result of this deletion, the limitations period in civil

cases is no longer measured by reference to the plaintiff’s injury.

        Comparison of Blalock and the 2015 amendment to § 16-14-8 makes this clear.

Blalock expressly rejected an argument that the statute of limitations does not run

until the racketeering activity terminates. 426 S.E. 2d at 167 (“We do not agree with

appellants’ argument that the legislature intended that the statute of limitation[s]

begin[s] to run from the time that the racketeering activity terminates.”). The 2015

amendment to § 16-14-8 now makes it clear that the legislature’s intent was to adopt



44 Harper v. State, 738 S.E. 2d 584, 587 (Ga. 2013) (“Generally, prosecutions for
RICO violations must begin within five years of the termination of any violation,
O.C.G.A. § 16-14-8 . . . .”); Jannuzzo v. State, 746 S.E. 2d 238, 242 (Ga. Ct. App.
2013) (RICO’s five-year statute of limitations “runs from the last overt act during the
existence of the conspiracy.”) (citation omitted).
45 This uniformity between criminal and civil cases is consistent with RICO’s role as

a private attorney general statute. See Williams Gen. Corp. v. Stone, 614 S.E. 2d
758, 760 (Ga. 2005) (recognizing RICO’s “goal of compensating victims and providing
incentive for ‘private attorney generals’ to initiate actions against those in violation
of the Act.”).
#3011368v1
                                            33
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 34 of 54




the very rule that Blalock rejected, which it accomplished by deleting the language

upon which Blalock relied.

        The 2015 amendment did not revive RICO claims that became time-barred

before the amendment became effective, i.e., claims that had accrued prior to July 1,

2010. Glock, Inc. v. Harper, 796 S.E. 2d 304, 306 (Ga. Ct. App. 2017). But plaintiff’s

claims are not governed by Glock because she alleges every Movant caused her

injuries after July 1, 2010.46 Because the time for Plaintiff to bring her RICO claims

had not expired at the time the new version of § 16-14-8 was enacted (2015), and her

complaint was filed after that enactment (2019), the amended version of § 16-14-8

applies. And, because the new statute of limitation was in effect when the action

was filed in 2019, its application does not raise a retroactivity concern.47 This means

that claims based on conduct occurring after July 1, 2010 became subject to the

limitations period set forth by amended § 16-14-8, and cannot become time-barred

until five years after the conduct in violation of RICO terminates. No such time-bar



46
  See, e.g., Doc. 87 ¶¶ 111 (plaintiff was trafficked at the Red Roof (Smyrna) from
2011–2016); 311 (plaintiff was trafficked at the Hampton Inn (NDH Atlanta) from
2011-2016); 203 (plaintiff was trafficked at the Microtel (Atlanta) from 2011-2016);
254 (plaintiff was trafficked at the LaQuinta (Alpharetta) from 2011-2013).
47 See, e.g., Huggins v. Powell, 726 S.E. 2d 730, 733–34 (Ga. Ct. App. 2012) (where

the new statute of limitations is in effect at the time the action was filed, there is no
question of retroactivity); Beneke v. Parker, 667 S.E. 2d 97, 102 (Ga. Ct. App. 2008)
(same); Atlanta Country Club v. Smith, 458 S.E. 2d 136, 137 (Ga. Ct. App. 1995)
(suit filed after effective date of amendment does not involve retroactive application
of statute of limitation).
#3011368v1
                                            34
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 35 of 54




applies, because Plaintiff alleges that each Movant’s conduct in violation of O.C.G.A.

§ 16-14-4 has not terminated48 and alleges that the conduct in violation of RICO

continued to within five years of the filing of this action.49

        Plaintiff alleges both substantive and conspiracy violations of RICO. Doc. 87

¶¶ 534-695. In a substantive RICO case, the limitations period runs from the time

the conduct in violation of the statute terminates, i.e., the last act of racketeering

activity in the pattern of racketeering activity. O.C.G.A. § 16-14-8. Under the

express language of the RICO Act, that last act does not have to involve the plaintiff,

because the definition of pattern encompasses acts committed against similar

victims, in this case, other trafficking victims. O.C.G.A § 16-14-3(4).50

        In a RICO conspiracy case, the limitations period runs from the last overt act

during the existence of the conspiracy. State v. Conzo, 666 S.E. 2d 404, 406 (Ga.

2008). Because a conspirator is responsible for all acts committed in furtherance of

the criminal endeavor, Pasha v. State, 616 S.E. 2d 135, 138 (Ga. Ct. App. 2005),51



48 Doc. 87 ¶ 623 (LaQuinta Defendants LQM, CorePoint, CPLG HOL L.L.C.), 583
(Red Roof (Smyrna), 685 (Hampton Inn (NDH Atlanta) Defendants SE Owner 5-
Emory LLC, Laxmi Druid Hills Hotel, LLC, JHM Hotels Management, Inc. and Auro
Hotels Management, LLC).
49 Id. ¶¶ 617 (LQM, CorePoint, CPLG HOL L.L.C.), 691 (SE Owner 5-Emory LLC),

589 (Varahi Hotel LLC), 691 (Laxmi Druid Hills Hotel, LLC, JHM Hotels
Management, Inc., and Auro Hotels Management, LLC).
50 The Amended Complaint references the trafficking of multiple victims at the SES.

Doc. 87 ¶¶ 172, 177, 185, 187.
51 See also, Akintoye v. State, 798 S.E. 2d 720, 724 (Ga. Ct. App. 2017).
#3011368v1
                                            35
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 36 of 54




there is no requirement that each conspirator personally commit an overt act. The

limitations period is measured from the last overt act committed by any conspirator

or party to the crime. Whaley v. State, 808 S.E. 2d 88, 93 (Ga. Ct. App. 2017).52

        LQM, CorePoint, Inc. and CPLG HOL L.L.C. argue that predicate acts

directed toward third parties cannot impact application of the statute of limitations.

But this argument ignores the text of § 16-14-8 and conflates standing and

timeliness. While it is true that a plaintiff in a civil RICO action must establish

standing under O.C.G.A § 16-14(c), i.e., that she has been “injured by reason of any

violation of Code Section 16-14-4”, Plaintiff has done so with regard to each set of

defendants.53 But after the 2015 amendment injury has nothing to do with the

question of timeliness, because by eliminating the words “or the cause of action

accrues” from § 16-14-8, the 2015 amendment separated the questions of standing

and timeliness from one another. Thus, Lockhart v. Columbian Chemicals Co., No.

1:07-CV-0669-BBM, 2007 WL 9706424 (N.D. Ga. Aug. 31, 2007), relied upon by

LQM, CorePoint, CPLG HOL, and several other defendants, has no application



52 Harper, 738 S.E. 2d at 590 (RICO count was timely where there was evidence
showing that one or more of the alleged conspirators committed acts of racketeering
activity within five years of the indictment).
53
   See, e.g., Doc. 87 ¶¶ 568, 574 (Red Roof (Smyrna) Defendants), 668, 692 (Hampton
Inn (NDH Atlanta) Defendants). 584, 590 (Red Roof Atlanta Defendants), 601, 607
(Suburban Extended Stay Defendants), 618, 624 (LaQuinta Defendants), 635, 641
(Microtel Defendants), 652, 658 (Ramada Defendants), 669, 675 (America’s Best
Defendants).
#3011368v1
                                           36
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 37 of 54




because it only addresses standing and says nothing about limitations.54

        B.    Movants’ Arguments Regarding Predicate Acts Fail.

        Movants challenge the allegations of predicate acts, asserting Plaintiff fails to

allege predicate acts directly committed by Movants.55 In so doing, Movants ignore

the elements of the predicate acts themselves and of RICO generally. As noted

above, Plaintiff alleges that Movants violated O.C.G.A § 16-14-4(a) and § 16-14-6(c),

by conspiring to violate subsection (a).56 A person violates O.C.G.A § 16-14-4(a)

when they obtain money, directly or indirectly, through a pattern of racketeering

activity. Evidence of two related predicate acts is sufficient to constitute a pattern.

Dorsey v. State, 615 S.E. 2d 512, 518-19 (Ga. 2005). Acts of racketeering activity are

related if they are in furtherance of one or more incidents, schemes, or transactions

that have the same or similar intents, results, accomplices, victims, or methods of

commission or otherwise are interrelated by distinguishing characteristics and are

not isolated. Cotman v. State, 804 S.E. 2d 672, 684 (Ga. Ct. App. 2017). Financial



54 See, e.g., Lockhart, 2007 WL 9706424, at * 3 (“Plaintiffs lack standing to assert
theft of government property.”), and * 6 (“If the fraudulent scheme was targeted at
defrauding the government, Plaintiffs’ alleged injury does not flow directly from the
scheme.”).
55 See, e.g., Hilton’s Motion to Dismiss, Doc. 160-1 at 16-20.
56 Liability for a substantive RICO violation can arise directly or as a party to a

crime. Whaley, 808 S.E. 2d at 92; Akintoye, 798 S.E. 2d at 724-25; See also, O.C.G.A.
§ 16-2-21 (“Any party to a crime who did not directly commit the crime may be
indicted, tried, convicted, and punished for commission of the crime upon proof that
the crime was committed and that he was a party thereto . . .”).
#3011368v1
                                            37
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 38 of 54




gain is sufficient to link acts of racketeering activity into a pattern. Overton v. State,

671 S.E. 2d 507, 517–18 (Ga. Ct. App. 2008).

        If the predicate acts are related to each other, a violation of O.C.G.A. § 16-14-

4(a) occurs if any of the acts which form the pattern results in the defendant

acquiring or maintaining control over property, in this case money. Dorsey, 615 S.E.

2d at 519. A person engages in a RICO conspiracy “if they knowingly and willfully

join a conspiracy which itself contains a common plan or purpose to commit two or

more predicate acts.” Cotman, 804 S.E. 2d at 684.

        Movants ignore the fact that, as members of conspiracies to violate RICO, they

are responsible for all acts committed in furtherance of the criminal endeavor.57

There is no requirement that a Movant commit a predicate act, only that an overt

act be committed by a member of the conspiracy of which the Movant was a part.

Pasha, 616 S.E. 2d at 138. (“Thus, Pasha’s argument is unavailing, since there is no

requirement in a conspiracy case that the State prove that Pasha personally

committed the underlying predicate offenses.”).

        Here, it is clear that Plaintiff has alleged acts of racketeering activity against

Movants. For example, a person commits the offense of trafficking an individual for

sexual servitude when it knowingly benefits financially or receives anything of value

from the sexual servitude of another. O.C.G.A § 16-5-46(c)(3). Plaintiff alleges that


57   Akintoye, 798 S.E.2d at 724; Pasha, 616 S.E. 2d at 138.
#3011368v1
                                             38
         Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 39 of 54




Movants benefitted financially from her sexual servitude.58

         A corporation has liability for sexual servitude if any of its agents knew or

should have known that the illegal activity was occurring. O.C.G.A § 16-5-46(j).

Similarly, O.C.G.A. § 16-5-46, 18 U.S.C. § 1591 creates liability for anyone who

financially benefits from participation in a venture which, inter alia, harbors,

provides, or maintains persons who are coerced into engaging in commercial sex

acts. 18 U.S.C. § 1591(a). Liability may be based upon actual knowledge or reckless

disregard. Id. Plaintiff alleges that Movants knew or should have known of the

illegal activity and alleges specific facts supporting that actual or constructive

knowledge.59 For example, Plaintiff alleges that she was trafficked during more

than 20 separate stays at each of the Red Roof (Smyrna), Red Roof (Atlanta),

Suburban Extended Stay (Chamblee), Microtel (Atlanta), Ramada (Alpharetta),

LaQuinta (Alpharetta), Americas Best (Atlanta), Hampton Inn (NDH Atlanta)60.

Some of these stays were for two weeks61 or longer.

         At most hotels, Jane Doe 1 was required to service twenty or more men per



58
     Doc. 87 a 597.
59
   See, e.g., Doc. 87 ¶¶ 111–56 (Red Roof (Smyrna) Defendants), 161–71 (Red Roof
(Atlanta) Defendants), 176–98 (Suburban Extended Stay (Chamblee) Defendants),
203-226 (Microtel (Atlanta) Defendants), 231–49 (Ramada (Alpharetta) Defendants),
254-268 (LaQuinta (Alpharetta) Defendants), 273–306 (America’s Best Defendants),
311-326 (Hampton Inn (N.D.H. Atlanta) Defendants).
60
   Id. ¶¶ 111, 161, 176, 203, 254, 273, 311, respectively.
61
   Id. ¶¶ 111, 176, 203.
#3011368v1
                                             39
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 40 of 54




day.62 During many of those hotel stays, other women, including but not limited to

other Jane Doe plaintiffs, were being trafficked in the same hotel at the same time.63

It is entirely plausible that movants actually knew, should have known or recklessly

disregarded the fact that women were being trafficked and forced to serve as many

as 280 men during a 2 week stay at a hotel where multiple traffickers were forcing

women to service as many as 100 buyers per day. Even ignoring such notable events

as police raids, customer on-line complaints, and other forms of notice such as

franchisor inspections, the sheer volume of buyers passing through these hotels,

amounting to many hundreds per week, week after week, provides sufficient factual

support for Plaintiff’s allegations.

        C.    Movants’ Conspiracy Argument is Unavailing.

        Movants ignore the fact that, as members of conspiracies to violate RICO, they

are responsible for all acts committed in furtherance of the criminal endeavor,

including those of their co-conspirators.64

        Several Movants rely upon a federal RICO case, American Dental Association

v. Cigna Corporation, 605 F.3d 1283 (11th Cir. 2010), to argue that Plaintiff does not

sufficiently allege a conspiracy. American Dental, however, is inapposite. In that

case, the Plaintiff alleged a conspiracy between various dental insurance companies,


62
  Id. ¶¶ 117, 165, 176, 205, 233, 240.
63
  Id. ¶¶ 118, 162, 177, 205, 255, 277, 312.
64 Akintoye, 798 S.E.2d at 724; Pasha, 616 S.E.2d at 138.
#3011368v1
                                              40
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 41 of 54




each of which was a competitor of the other. Id. at 1286. In rejecting the conspiracy

allegations in American Dental, the court noted that nothing more than parallel

conduct by the competing insurance companies was alleged, and that such conduct

could have been both lawful and independently adopted. Id. at 1295. That is not the

case here. First, in contrast to the conduct at issue in American Dental, the sex

trafficking alleged here could not be lawful. Second, and also unlike American

Dental, the conspiracy alleged here is not between Movants and their competitors, it

is between Movants and the sex traffickers who operated for years at their facilities.

Third, Plaintiff alleges details sufficient establishing that Movants knew the sex

trafficking was occurring, citing not only its frequency and duration but also

complaints to them and the knowledge of their own inspectors.

        Fourth, Movants argue based on American Dental that a “meeting of the

minds” is required for a RICO conspiracy. Georgia law, however, is directly to the

contrary. Kilgore v. State, 305 S.E.2d 82, 90 (Ga. 1983)(“The type of agreement

necessary to form a conspiracy is not the ‘meeting of the minds’ necessary to form a

contract and may be a ‘mere tacit understanding between two or more people that

they will pursue a particular criminal objective.’”). This rule fully applies to RICO

conspiracies. Akintoye, 798 S.E.2d at 780–81 (quoting Kilgore).

        Several movants also rely upon Roe v. Gary, Williams, Parenti, Watson &

Gary, P.L.L.C., 181 F. Supp. 3d 1161 (N.D. Ga. 2016), rev’d on other grounds. Roe,

#3011368v1
                                          41
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 42 of 54




however, is inapposite. First, Roe’s RICO analysis is limited to federal RICO: the

Court conducted no analysis of the complaint’s Georgia RICO claims. Id. Second,

Roe relied upon fraud-based acts of racketeering activity which are subject to a Rule

9(b) analysis. The racketeering activity alleged in this case is not fraud-based and is

therefore subject to a Rule 8(a) analysis.

        D.    Movants Argue the Wrong Standard for Corporate Liability.

        Just as movants argue the wrong standard for commission of predicate acts,

they assert a similarly incorrect standard regarding corporate civil liability in RICO

cases. Simply put, the standard for corporate criminal liability set forth in O.C.G.A.

§ 16-2-22 does not govern this civil RICO case.65 In fact, Williams General

Corporation v. Stone, 632 S.E.2d 376 (2006), rejected the exact argument that

Movants assert:

        Appellees argue for application of OCGA § 16-2-22 which addresses
        criminal responsibility for corporations. . . . However, to construe the
        statute in the manner proposed by appellees would mandate that OCGA
        § 16-2-22 and other criminal statutes that limit imposition of corporation
        criminal liability would now be applied to civil suits which stem from
        criminal violations. We have not previously applied OCGA § 16-2-22
        or any other criminal statutes to civil suits brought by individuals,
        and we decline to do so here.

65
  Kuzzins Buford, LLC argues that O.C.G.A. § 16-2-2 sets the standard for corporate
liability in a civil RICO case Doc. 213-1 at 16–17), as do Wyndham Hotels & Resorts,
Inc., Microtel Inns and Suites Franchise, Inc. and Ramada Worldwide Inc. Doc. 208
at 17–18). Laxmi Druid Hills Hotel, LLC, JHM Hotels Management, Inc., and Auro
Hotels Management, LLC adopt Choice, Hilton and LaQuinta’s arguments (Choice
does not assert § 16-2-22), and SE Owner 5-Emory, LLC and Varahi Hotel adopt
Hilton and LaQuinta’s arguments. Doc. 207-1 at 17; Doc. 214 at 1–2.
#3011368v1
                                             42
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 43 of 54




Id. at 378 (emphasis added). Precluding the exact argument made by movants, the

Court went on to repeat that “OCGA § 16-2-22 does not pertain to civil suits brought

under the Georgia civil RICO Act . . ..” Id. Movant’s argument fails because it

depends upon a standard which does not apply to civil RICO cases.

IV.     Plaintiff has Properly Alleged her Negligence Claims.

        A.    Plaintiff’s Negligence Claims are Timely.

        This Court should not dismiss Plaintiff’s negligence claims against Movants

based on the statute of limitations because Plaintiff’s claims were tolled and are

therefore timely. “A dismissal for failure to state a claim on statute of limitations

grounds is appropriate ‘only if it is apparent from the face of the complaint that the

claim is time-barred.’” United State ex rel. Hunt v. Cochise Consultancy, Inc., 887

F.3d 1081, 1085 (11th Cir. 2018) (quoting La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004). A statute of limitation bar is an affirmative defense,

which plaintiffs are not required to negate in their complaint. La Grasta, 358 F.3d

at 845. Certain Movants66 assert that because the statute of limitation for a

negligence claim is two years, O.C.G.A. § 9-3-33, Plaintiff’s negligence claims are

time-barred. They fail to recognize, however, that the limitations periods for



66Movants asserting this argument are Varahi-RRI (a Red Roof (Smyrna)
Defendant), Kuzzins Buford (a Microtel Defendant), and SE Owner, Auro, Laxmi,
and JHM (Hampton Inn NDH Defendants).
#3011368v1
                                           43
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 44 of 54




Plaintiff’s claims were tolled by O.C.G.A. § 9-3-99 for six years because Plaintiff’s

claims arise out of crimes committed against her. As a result, Plaintiff had eight

years to timely assert her negligence claim.

        Section “9-3-99 provides for tolling as to ‘any cause of action in tort’ brought by

a crime victim that ‘arises out of the facts and circumstances relating to the

commission of such alleged crime[.]’” Harrison v. McAfee, 788 S.E.2d 872, 876 (Ga.

Ct. App. 2016) (quoting O.C.G.A. § 9-3-99). In Harrison, an unknown perpetrator

shot the plaintiff in the arm while he was at the defendant’s bar. Id. at 873. More

than two years later the plaintiff filed a premises liability lawsuit against the bar.

Id. The Harrison court held the plaintiff’s claim was timely because he was a victim

of an alleged crime and his lawsuit asserted a tort claim arising out of the facts and

circumstances related to the commission of that crime. Id. at 876, 878–79. The

court held that § 9-3-99 tolled the limitation period even though the defendant was

not the perpetrator of the crime. Id. at 878-79. That there was no prosecution of the

crime at issue in that case did not alter the Court’s holding. See id. at 873 (unknown

perpetrator had “yet to be arrested or prosecuted”).

        Movants contend that Stopanio v. Leon’s Fence and Guardrail, LLC, 815

S.E.2d 232 (Ga. Ct. App. 2018), limits the application of O.C.G.A. § 9-3-99 to cases in

which criminal charges are pending. It does not, as held by the Georgia Court of

Appeals in Jenkins v. Keown, decided a year after Stopanio. In Jenkins, the court

#3011368v1
                                             44
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 45 of 54




found that § 9-3-99 tolling did not apply because the Plaintiffs at summary judgment

failed to “adduce[] any evidence that [the defendant] or anyone else was or could be

prosecuted based on the [alleged crime].” 830 S.E.2d 498, 502 (Ga. Ct. App. 2019)

(noting the “time for any prosecution has come and gone” and there could not be a

prosecution “in the future”). Thus while “the statute contemplates extending the

time in which a victim may file a tort action where there are pending criminal

charges,” Stopanio, 815 S.E.2d at 236, it also contemplates extending that time

where the period in which a prosecution may be pursued has not yet terminated.

Jenkins, 830 S.E.2d at 502.

        Here, Plaintiff is the “victim of [] alleged crime[s],” O.C.G.A. § 9-3-99, at

Movants’ hotels and her cause of action “arises out of the facts and circumstances

relating to the commission of such alleged crime[s].” Id. The limitation period for

her negligence claim was tolled for six years because no prosecution of those crimes

has yet become final, nor has the time elapsed to pursue a prosecution for those

crimes.67 For the same reasons Plaintiffs’ Georgia RICO civil claims are timely (see

Section III.A., supra), a prosecution of Movants or others involved in her trafficking

would also be timely. It is not apparent from the face of the complaint that Plaintiff



67If the legislature had intended to limit the application of O.C.G.A. § 9-3-99 to cases
in which a prosecution had been initiated it could have done so. “It did not, and any
undesirable result is a matter properly addressed by the General Assembly rather
than the courts.” Harrison, 788 S.E.2d at 879.
#3011368v1
                                              45
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 46 of 54




cannot prove a set of facts that toll the statute of limitations and her claims cannot

be dismissed on that basis. Lindley v. City of Birmingham, 515 F. App’x 813, 815

(11th Cir. 2013) (A complaint may be dismissed on a statute-of-limitations defense

only if it appears beyond a doubt that Plaintiffs can prove no set of facts that toll the

statute.) Plaintiff’s negligence claims are time-barred only to the extent they relate

to crimes occurring more than eight years prior to filing this action. Plaintiff’s

negligence claims arising out of crimes committed at the Movants’ hotels in late 2011

and later are timely.68

        B.    Movants Owed a Duty of Care to Protect Plaintiff against an
              Unreasonable Risk of Harm and Breached that Duty.

        Movants Wyndham (a Microtel Defendant and a Ramada Defendant),

Microtel, and Ramada contend that they owed no duty of care to Plaintiff and,

regardless, Plaintiff has failed to allege they breached any such duty. Plaintiff has

alleged that Movants breached, among others, their duty to properly train employees

at their hotels to observe and report potential threats to invitees’ safety. Doc. 87 ¶¶

744, 757. Plaintiff has alleged that Movants managed, oversaw, and/or controlled

the operation of their hotels, and “controlled the policies and standards applicable to

and enforced” at their hotels. Id. ¶¶ 33, 43, 201, 229. These Movants had



68Plaintiff was trafficked at the Red Roof Inn (Smyrna) from 2011 to 2016 (Doc. 87 ¶
111) , the Microtel from 2011 to 2016 (id. ¶ 203), and the Hampton Inn NDH from
2011 to 2016 (id. ¶ 311).
#3011368v1
                                           46
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 47 of 54




supervisory control and authority over the hotels and their employees. Id. ¶¶ 737–

38, 750–51. Because Plaintiff alleged that Movants controlled the manner in which

its franchisees executed their work, Movants “can be held liable for the negligent

training and supervision of franchisee employees.” New Star Realty, Inc. v. Jungang

PRI USA, LLC, 816 S.E.2d 501, 513 (Ga. Ct. App. 2018) (citing Hyde v. Scholtzsky’s,

Inc., 561 S.E.2d 876 (Ga. Ct. App. 2002)).

        Movants ask this Court to ignore Plaintiff’s allegations, and to instead rule

that as a matter of law that Plaintiff cannot present evidence establishing that

Movants owed her a duty, in part because their hotels were franchised locations.

Yet Movants fail to cite a single case that would support such a holding,69 and the

existence of a franchise agreement does not immunize Movants for the conduct of its

franchisees as a matter of law. C.f. Hunter v. Ramada Worldwide, Inc., No. 1:04-cv-

0062, 2005 WL 1490053, at *8 (E.D. Mo. June 23, 2005) (“the mere fact that a

franchise agreement governs the parties’ relationship does not automatically

preclude a finding that an agency relationship exists,”). What the evidence in this

case will establish cannot be assessed on a motion to dismiss. Plaintiff has

adequately alleged that Movants failed to keep their hotels safe, including by failing


69Numerous Georgia cases confirm this is a fact-intensive inquiry and only where a
plaintiff fails to offer evidence that a franchisor exercised control of a franchisee’s
operation is summary judgment appropriate. See e.g., New Star Realty, Inc., 816
S.E.2d at 508–09; Daimler Chrysler Motors Co. v. Clemente, 668 S.E.2d 737, 746 (Ga.
Ct. App. 2008).
#3011368v1
                                             47
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 48 of 54




to properly train and supervise the employees at the hotels.

        C.    Movants are Responsible for their Conduct and the Conduct of
              their Agents and Co-Conspirators.

        Movants Varahi-RRI (a Red Roof (Smyrna) Defendant), SE Owner (a Hampton

Inn NDH Defendant), and Kuzzins Buford (a Microtel Defendant) contend that they

cannot be held liable for the conduct of employees at the hotels they owned.

Movants do not argue that these employees were not their agents. Rather, Movants

argue that even if an agency relationship existed, Movants are not responsible for

their agents’ conduct because it was not within the scope of Movant’s business.

        Movants are in the business of renting hotel rooms. Doc. 87 ¶¶ 17, 33, 61.

Plaintiff has alleged that sex trafficking at the Movant’s hotels furthered their

business, at a minimum, through the rental of rooms, from which Movants obtained

revenue. Id. ¶¶ 108, 128, 200, 308. The cases on which Movants rely—in which the

businesses at issued received no benefit from its agent’s improper conduct—are

inapposite. See Piedmont Hosp., Inc. v. Palladino, 580 S.E.2d 215, 216 (Ga. Ct. App.

2003) (employee’s actions “did nothing to further the employer’s business”).

        D.    Plaintiff’s Injuries were caused by Movants’ Negligence.

        Movants70 seek dismissal of Plaintiff’s negligence claims based on their



70Movants asserting this argument are Wyndham (a Microtel Defendant and a
Ramada Defendant), Microtel, Ramada, and CorePoint Lodging and CPLG HOL (La
Quinta Defendants).
#3011368v1
                                            48
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 49 of 54




contention that Plaintiff’s injuries were solely the result of the unforeseeable conduct

of criminal third parties. To the contrary, Plaintiff’s injuries were not only the

foreseeable result of Movants’ negligence, but are precisely the types of injuries that

Movants were warned would occur if they failed to exercise proper care. Years

before Plaintiff was trafficked at their hotels, Movants knew or should have known

of the epidemic of hotel sex trafficking and its prevalence in metro Atlanta hotels.

Doc. 87 ¶ 81; see also id. ¶ 92 (Defendants were repeatedly warned not to turn a

blind eye to sex trafficking). Despite knowing “what signs to look for and which

policies to implement in order to prevent, identify, and deter sex trafficking in their

hotel[],” id. ¶ 94, Movants stood idle. More than just knowledge of sex trafficking in

general, Plaintiffs have alleged that sex trafficking at the Movants’ hotels was open,

obvious, and apparent to Movants’ agents, id. ¶¶ 221, 241, 262. Nevertheless,

Movants refused to take remedial action “so that they could continue to profit from

the sex trafficking ventures in which they participated.” Id. ¶ 94.

         And even assuming Movants did not assist, facilitate, or conspire with the

criminal actors who operated sex trafficking ventures out of their hotels as Plaintiff

has alleged,71 those perpetrators’ criminal acts were nonetheless the reasonably

foreseeable results of Movants’ negligence and do not break the causal connection

between them and Plaintiff’s injuries. The intervening criminal act of a third party


71
     Id. ¶¶ 418, 427, 443, 452, 468, 477, 612, 629, 646.
#3011368v1
                                              49
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 50 of 54




which directly causes a Plaintiff’s injury does not break the causal chain between a

defendant’s negligence and the injury, if the intervening criminal act “was a

reasonably foreseeable consequence of defendant’s negligent act or omission.” FPI

Atlanta, L.P. v. Seaton, 524 S.E.2d, 529 (Ga. Ct. App. 1999) (citation omitted).72

Knowledge of previous similar crimes can render criminal conduct foreseeable. Id.

at 528. As Plaintiff has alleged, Movants not only had reason to anticipate criminal

sex trafficking at their hotels and were aware of the conditions that would result in

such crime, they affirmatively knew of such conduct at their hotels.

        Further, whether criminal conduct is a foreseeable consequence of intentional

or negligent conduct is a question to be answered after fully developing the factual

record, not on a motion to dismiss. Days Inns of Am., Inc. v. Matt, 454 S.E.2d 507,

508 (Ga. 1995); Walker v. Aderhold Props., Inc., 694 S.E.2d 119, 122 (Ga. Ct. App.

2010). The cases cited by Movants confirm this point as each cited decision followed

the full development of the factual record through discovery and/or at trial.73



72 See also Ontario Sewing Mach. Co. v. Smith, 572 S.E.2d 533, 536 (Ga. 2002)
(where criminal conduct was foreseeable, causal connection is not broken).
73 See e.g., Avis Rent A Car Sys., LLC v. Johnson, No. A19A0928, A19A0929, 2019

WL 5616683 at *4 (Ga. Ct. App. Oct. 31, 1999) (reviewing trial evidence); Goldstein,
Garber & Salama, LLC v. J.B., 797 S.E.2d 87, 90 (Ga. 2017) (same); Brown v. All-
Tech Inv. Group, Inc., 595 S.E. 2d 517, 523 (Ga. Ct. App. 2003) (reviewing evidence
on a motion for summary judgment); Gordon v. Starwood Hotels & Resorts
Worldwide, Inc., 821 F. Supp. 2d 1308, 1313 (N.D. Ga. 2011) (“Plaintiff has not
presented competent evidence that the criminal act committed against him . . . was
reasonably foreseeable.”).
#3011368v1
                                           50
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 51 of 54




        Respectfully submitted this 3rd day of February, 2020.

                                           /s/ Tiana S. Mykkeltvedt
                                           John E. Floyd
                                           Georgia Bar No. 266413
                                           floyd@bmelaw.com
                                           Manoj S. Varghese
                                           Georgia Bar No. 734668
                                           varghese@bmelaw.com
                                           Tiana S. Mykkeltvedt
                                           Georgia Bar No. 533512
                                           mykketlvedt@bmelaw.com
                                           Amanda Kay Seals
                                           Georgia Bar No. 502720
                                           seals@bmelaw.com
                                           Michael R. Baumrind
                                           Georgia Bar No. 960296
                                           baumrind@bmelaw.com



BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W., Suite 3900
Atlanta, GA 30309
(404) 881-4100 – Telephone
(404) 881-4111 – Facsimile

                                           Jonathan S. Tonge
                                           jtonge@atclawfirm.com
                                           Georgia Bar No. 303999
                                           Patrick J. McDonough
                                           Georgia Bar No. 489855
                                           pmcdonough@atclawfirm.com
                                           Trinity Hundredmark
                                           Georgia Bar No. 140808
                                           thundred@atclawfirm.com
ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre
1960 Satellite Boulevard, Suite 4000
#3011368v1
                                           51
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 52 of 54




Duluth, Georgia 30097
(770) 822-0900 – Telephone
(770) 822-9680 – Facsimile

                           Attorneys for Plaintiff Jane Doe 1




#3011368v1
                                          52
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 53 of 54




                                CERTIFICATION

        The undersigned counsel hereby certifies that the foregoing

PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTIONS TO DISMISS

AND MOTIONS FOR JUDGMENT ON THE PLEADINGS was prepared

using 13-point Century Schoolbook font and complies with the margin and type

requirements of this Court, per L.R. 5.1 (N.D. Ga.)

        This 3rd day of February, 2020.

                                            /s/ Tiana S. Mykkeltvedt
                                            Tiana S. Mykkeltvedt
                                            Georgia Bar No. 533512




#3011368v1
                                 Rule 5.1 Certificate
        Case 1:19-cv-03840-WMR Document 232 Filed 02/03/20 Page 54 of 54




                          CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2020, I served a true and correct copy

of the within and foregoing PLAINTIFF’S RESPONSE TO DEFENDANTS’

MOTIONS TO DISMISS AND MOTIONS FOR JUDGMENT ON THE

PLEADINGS using the Court’s CM/ECF system, which will automatically

email the document to all counsel of record.



        This 3rd day of February, 2020.


                                              /s/ Tiana S. Mykkeltvedt
                                              Tiana S. Mykkeltvedt
                                              Georgia Bar No. 533512




#3011368v1
                              Certificate of Service Page 1
